Opinion issued July 8, 2004  


 
 











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00613-CR
____________

IN RE ABRAHAM CAMPOS, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Abraham Campos, filed in this Court a pro se motion for leave to
file petition for writ of mandamus and the petition, requesting that we order the
Honorable Robert May
 to appoint counsel to represent him on a motion for forensic
DNA testing of evidence that relator filed in December 2002 in cause number 26,947. 
Relator further requests that we order respondent to rule on the motion.
               We grant the motion for leave to file petition for writ of mandamus.  We
deny relief.
               A motion for forensic DNA testing of evidence must be filed in the
convicting court.  Tex. Code Crim. Proc. Ann. art. 64.01(a) (Vernon Pamph. 2004). 
Relator was convicted in the 23rd District Court, Brazoria County, of murder in cause
number 26,947.  Campos v. State, 946 S.W.2d 414, 415 (Tex. App.—Houston [14th
Dist.] 1997, no pet.).  The presiding judge of the 23rd District Court is the Honorable
Ben Hardin.  Therefore, respondent, Judge Robert May, has no duty to appoint
counsel to represent relator or rule on any motion for forensic DNA testing of
evidence that relator filed from his conviction in cause number 26,947.
               We also note that relator did not provide this Court with a sufficient record
to establish his right to mandamus relief.  Walker v. Packer, 827 S.W.2d 833, 837
(Tex. 1992); Tex. R. App. P. 52.7(a)(1).
               Therefore, the petition for writ of mandamus is denied.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).